DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0145125 A1 hereinafter referred to as “Lee”).
With respect to claim 1, Lee discloses, in Figs.1-3 and 8-15, a display panel, comprising an active region (DA) and a non-active region (PA) (see Par.[0132] and [0135] wherein display area DA and peripheral area PA are disclosed), the display panel comprising: a substrate (101); a first insulating layer (105) disposed on the substrate (101), wherein a buffer layer (103) is disposed between the first insulating layer (105) and the substrate (101) (see Par.[0120] wherein substrate including base layer 101, second plastic layer 105 and barrier buffer layer 103 are disclosed); a first metal layer (125a, 125f, 213c1 and 213c2) disposed on the first insulating layer (105), wherein the first metal layer (125a, 125f, 213c1 and 213c2) comprises: a first gate electrode layer (125a and 125f) disposed on the first insulating layer (105) located in the active region (DA); and a first wiring layer (213c1 and 213c2) disposed on the first insulating layer (105) located in the non-active region (PA) (see Par.[0091] and [0097] wherein gate electrodes 125a and 125f are disclosed; see Fig.12, Par.[0138] wherein conductive layers 213c1 and 213c2 are disclosed); a second insulating layer (GI2) disposed on the first metal layer (125a, 125f, 213c1 and 213c2); a second metal layer (127, 175, 213a and 213b) disposed on the second insulating layer (GI2), wherein the second metal layer comprises: a second gate electrode layer (127 and 175) disposed on the second insulating layer (GI2) located in the active layer (DA); and a second wiring layer (213a and 213b) disposed on the second insulating layer (GI2) located in the non-active layer (PA) (see Par.[0092] wherein gate insulating layer Gl2 between first and second layers; see Par.[0094] wherein capacitor plate 
With respect to claim 2, Lee discloses, in Figs.1-3 and 8-15, the display panel, wherein in the non-active region, a length of the first wiring layer (213c) is greater than a length of the second wiring layer (213a, 213b) (see Figs.10-11).
With respect to claim 3, Lee discloses, in Figs.1-3 and 8-15, a display panel, comprising an active region (DA) and a non-active region (PA), the display panel comprising a plurality of data lines (178, 179, 215a, 215b and 215c), wherein a height difference is defined between neighboring data lines (215a, 215b and 215c) in the non-active region (PA) (see Par.[0132] and [0135] wherein display area DA and peripheral area PA are disclosed; see Par.[0068] wherein pixel P may include signal lines SLn, SLn- 1, EL, and DL, a plurality of thin film transistors ("TFTs") T1, T2, T3, T4, T5, T6, and T7 connected to the signal lines, a storage capacitor Cst are disclosed; see Par.[0097] wherein T6 includes an emission control gate electrode 125f is disclosed; see Par.[0137]-[0138] wherein connection conductive layers 215a, 215b and 215c are disclosed).
With respect to claim 4, Lee discloses, in Figs.1-3 and 8-15, the display panel, comprising: a substrate (101); a first insulating layer (105) disposed on the substrate (101) (see Par.[0120] wherein substrate including base layer 101, second plastic layer 105 and barrier buffer layer 103 are disclosed); a first metal layer (125a, 125f, 213c1 and 213c2) disposed on the first insulating layer (105), wherein the first metal layer comprises: a first gate electrode layer (125a and 125f) disposed on the first insulating layer (105) located in the active region (DA); and a first wiring layer (213c1, 213c2) disposed on the first insulating layer (105) located in the non-active region (PA); a second insulating layer (GI2) disposed on the first metal layer (105) (see Par.[0091] and [0097] wherein gate electrodes 125a and 125f are disclosed; see Fig.12, Par.[0138] wherein conductive layers 213c1 and 213c2 are disclosed); a second insulating layer (GI2) disposed on the first metal layer (125a, 125f, 213c1 and 213c2); a second metal layer (127, 175, 213a and 213b) disposed on the second insulating layer (GI2), wherein the second metal layer comprises: a second gate electrode layer (127 and 175) disposed on the second insulating layer (GI2) located in the active region (DA); and a second wiring layer (213a, 213b) disposed on the second insulating layer (GI2) located in the non-active region (PA) (see Par.[0092] wherein gate insulating layer Gl2 between first and second layers; see Par.[0094] wherein capacitor plate 127 is disclosed; see Par.[0118] wherein conductive layers 213a and 213b are disclosed); a dielectric layer (PVX and PL1) disposed on the second metal layer (127, 175, 213a and 213b); and a plurality of data lines (178, 179, 215a, 215b and 215c) disposed on the dielectric layer (PVX and PL1) and comprising: the plurality of data lines located in the active region and electrically connected with the first gate electrode layer (127 and 175) (see Par.[0068] wherein pixel P may include signal lines SLn, SLn-1, EL, and DL, a plurality of thin film transistors ("TFTs") T1, T2, T3, T4, T5, T6, and T7 connected to the signal lines, a storage capacitor Cst are disclosed; see Par.[0097] wherein T6 includes an emission control gate electrode 125f is disclosed); and at least two of the plurality of data lines (178-179) located in the non-active region and bent in a height direction toward the first wiring layer and the second wiring layer respectively, so as to electrically connect with the first wiring layer and the second wiring layer (see Par.[0137]-[0138] wherein connection conductive layers 215a, 215b and 215c are disclosed; see Fig.2, Par.[0066], [0083], [0118], [0120], [0123], [0131]-[0132] and [0139] wherein peripheral area PA including bent or curved area BA so to bend the PA including data line connections 213a, 213b in clockwise direction).
With respect to claim 5, Lee discloses, in Figs.1-3 and 8-15, the display panel, wherein in the non-active region (PA), a length of the first wiring layer (213c) is greater than a length of the second wiring layer (213a, 213b) (see Figs.10-11).
With respect to claim 9, Lee discloses, in Figs.1-3 and 8-15, a method of fabricating a display panel, the display panel comprising an active region and a non-active region, the method of fabricating the display panel comprising a step of forming a plurality of data lines, wherein a height difference is defined between neighboring data lines in the non-active region (see Par.[0132] and [0135] wherein display area DA and peripheral area PA are disclosed; see Par.[0068] wherein pixel P may include signal lines SLn, SLn-1, EL, and DL, a plurality of thin film transistors ("TFTs") T1, T2, T3, T4, T5, T6, and T7 connected to the signal lines, a storage capacitor Cst are disclosed; see Par.[0097] wherein T6 includes an emission control gate electrode 125f is disclosed; see Par.[0137]-[0138] wherein connection conductive layers 215a, 215b and 215c are disclosed).
With respect to claim 10, Lee discloses, in Figs.1-3 and 8-15, the method of fabricating the display panel, further comprising steps of: providing a substrate; forming a first insulating layer on the substrate; forming a first metal layer on the first insulating layer, wherein the first metal layer comprises: a first gate electrode layer formed on the first insulating layer located in the active region; and a first wiring layer formed on the first insulating layer located in the non-active region; forming a second insulating layer on the first metal layer; forming a second metal layer on the second insulating layer, wherein the second metal layer comprises: a second gate electrode layer formed on the second insulating layer located in the active region; and a second wiring layer formed on the second insulating layer located in the non-active region; forming a dielectric layer on the second metal layer; and forming a plurality of data lines on the dielectric layer, wherein the plurality of data lines comprise: the plurality of data lines located in the active region and electrically connected with the first gate electrode layer; and at least two of the plurality of data lines located in the non-active region and bent in a height direction toward the first wiring layer and the second wiring layer respectively, so as to electrically connect with the first wiring layer and the second wiring layer (see Par.[0120] wherein substrate including base layer 101, second plastic layer 105 and barrier buffer layer 103 are disclosed; see Par.[0091] and [0097] wherein gate electrodes 125a and 125f are disclosed; see Fig.12, Par.[0138] wherein conductive layers 213c1 and 213c2 are disclosed; 
With respect to claim 11, Lee discloses, in Figs.1-3 and 8-15, the method of fabricating the display panel, wherein after forming the dielectric layer (PVX and PL1) and before forming the plurality of data lines (178, 179, 215a, 215b and 215c), the method further comprises a step of patterning the dielectric layer (PVX and PL1) and the second insulating layer (GI2), so as to form a first through hole (CNT and OP) and a second through hole (CNT and OP), wherein at least two of the plurality of data lines are electrically connected with the first wiring layer and the second wiring layer through the first through hole and the second through hole, respectively (see Par.[0126]-[0127] wherein patterning contact holes and opening for electrodes contacts are disclosed).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is the following cited prior art on record either alone or in combination teach all the claimed limitations of claims 1, 3 and 9: Bu US 2019/0148474 A1; Kim et al. US 2018/0033830 A1; Oh US 2018/0006265 A1; Wang US 2019/0097162 A1; Kim et al. US 2019/0245159 A1; Park US 2017/0117502 A1; Huang et al. US 2019/0088685 A1; Mo US 2010/0252307 A1; Jeong et al. US 2019/0355799 A1; Kang et al. US 2019/0288048 A1; Yang US 2020/0235135 A1; Lee et al. US 2019/0347989 A1; Kim et al. US 2019/0189723 A1.
Response to Arguments
Applicant's arguments filed on 08/26/2021 with respect to the rejections of claim 1 using Lee have been fully considered but they are not persuasive. For instance, applicant alleges that the identified reference numbers 178, 179, 215a, 215b, 215c by examiner as claimed “data lines” cannot be interpret as such because these reference numbers are driving voltage lines, auxiliary connection line and conduction lines (see remarks, page 3). Examiner disagrees with such assertion which imposed an ipsisssimis verbis test as a criterion for anticipation. The specification of present Invention functionally defined the “data lines” as being electrically connection lines (see Par.[0028], [0030], [0032]-[0033]). Likewise to the present Invention, and as conceded by Applicant in the remarks, the identified reference numbers are driving voltage lines, auxiliary connection line and conduction lines which are all electrically conductive or connection. As such, the identified reference numbers are structurally and functionally arranged as it is required by the claimed Invention. Thus, Applicant attention is hereby directed to the fact that in case like this, elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831,15 USPQ2d 1566 (Fed. Cir. 1990) (See also MPEP § 2131.02.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818